UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January9, 2014 SCHAWK, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-09335 66-0323724 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 1695 South River Road Des Plaines, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 827-9494 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): [] Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) 1 Item 5.03—Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective January9, 2014, the Board of Directors of Schawk, Inc. (the “Company”) approved an amendment updating the Company’s by-laws, as amended, to provide for the advancement of expenses for officers and directors entitled to indemnification under the Company’s certificate of incorporation.A complete copy of the Company’s by-laws, as amended through January9, 2014, is filed as Exhibit 3.1 to this Form 8-K. Item 9.01—Financial Statements and Exhibits. (d)Exhibits Exhibit 3.1By-laws of Schawk, Inc., as amended through January9, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January10, 2014 SCHAWK, INC. By: /s/Timothy J. Cunningham Name:Timothy J. Cunningham Title:Chief Financial Officer 3 INDEX TO EXHIBITS Exhibit By-laws of Schawk, Inc., as amended through January9, 2014 4
